DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows: the omission that R3 and R4 collectively have a carbon number of from 1 to 8.  The original support contains support only for formula IV wherein R3 and R4 collectively have a carbon number of from 1 to 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2017/0183493) in view of (a) Mahabir et al (US 2004/0020547) and (b) Seizert et al (US 5,202,161) or Freeman (US 5,344,038).
Okamoto teaches a multilayer article comprising a barrier polymer composition (A), wherein: (i) the barrier polymer composition (A) comprises a modified ethylene-vinyl alcohol copolymer as a barrier polymer (abstract), wherein the modified ethylene-vinyl alcohol copolymer possesses (2) an ethylene content from about 18 to about 55 mol% (abstract), and (6) a modifying group containing at least one pendant primary hydroxyl Group (abstract).  With regards to claimed melt temperature of the barrier polymer composition (A), the examiner takes the position the polymer of Okamoto inherently meets said limitation as said polymer comprises the same copolymers in the same amounts as the claimed barrier polymer. Okamoto teaches said resin may be modified “with a group containing at least one pendent primary hydroxyl group and a compound selected from the group consisting of an alkali metal salt, a phosphoric acid compound, a boron compound and a mixture thereof” (0064).
With regards to the limitation that the barrier polymer composition “consists essentially of” the claimed components, the examiner notes (MPEP 2111.03) said transitional phrase limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.  In the present application, no such showing has been made.  Furthermore, the examiner notes applicant’s specification teaches the composition “may contain thermoplastic resins other than the modified EVOH resin” (0069) and may be a “a blend of multiple modified EVOH or EVOH as long as it has required properties.”  
Okamoto teaches the polymer layer (b) may comprise polyethylene but does not teach that said layer should comprise a thermally cured polyethylene.  However, Mahabir teaches that it is known in the art that curing a polyethylene resin is known to improve the physical and chemical properties of the polyethylene. In particular, crosslinking has been shown to increase maximum useful temperature, reduce creep, improve chemical resistance, increase abrasion resistance, improve memory characteristics, improve impact resistance, and improve environmental stress crack resistance of polyethylene materials.  Thus, it would have been obvious to one of ordinary skill in the art to utilize thermally cured polyethylene in place of the polyethylene layer taught in Okamoto.  The motivation for doing so would have been to enhance its physical and chemical properties. 
Neither Okamoto nor  Mahabir teaches that the tank should be seamless.  However, Freeman teaches seams are a known source of failure in fuel tanks (see Background of the Invention) and may be avoided by blow molding a composite plastic hollow article (claim 1).  Similarly, Seizert teaches that plastics used for containers of fuels and similar liquids have the advantage that they can be molded as a single, seamless article, thereby eliminating seams which are particularly vulnerable to leaks and corrosion initiation see Background of the Invention).  Thus, it would have been obvious to one of ordinary skill in the art to make the container of Okamoto seamless.  The motivation for doing so would have been seams are known to be points of failure, corrosion initiation, and leaks.
With regards to the rotational molding limitation, said limitation is a process limitation.  The courts have held that a method of making a product does not patentably distinguish a product from a product taught in the prior art unless the method of making the product inherently results in a materially different product.  In the present application, no such showing has been made.
With regards to claim 2, Okamoto teaches the monolayer film prepared from the barrier polymer composition (A) exhibits an oxygen permeability that is less than about 3.2¢cc/20micron/m2.day.atm (0067).
With regards to claim 3, Okamoto teaches the modifying group containing at least one pendant primary hydroxy group may be represented by formula (I) wherein X is a hydroxyalkyl group or an alkyleneoxy group having a carbon number of from 1 to 9 (abstract).
With regards to claim 4, Okamoto teaches the claimed modifying group (see abstract).
With regards to claim 7, Okamoto teaches the formula of claim 3, wherein R' is a direct bond and X is a hydroxymethyl group (abstract).
With regards to claim 8, Okamoto teaches the content of the modified group based on the total monomer units is from about 0.05 to about 20 mol% (abstract).
With regards to claim 13, Okamoto teaches the melt flow rate (190°C, 2160g¢ load) of the modified ethylene-vinyl alcohol copolymer is about 4.2¢/10 minutes or more (0040).
With regards to claim 14, Mahabir renders obvious the use of crosslinked polyethylene for the reasons noted above.
With regards to claim 15, the courts have held that the method of making a product does not patentably distinguish a claimed product from a product taught in the prior art unless the method of making the product inherently results in a materially different product.  In the present application, no such showing has been made. Alternatively, Okamoto teaches the multilayer article may be molded (0073).
With regards to claim 16, Okamoto teaches the film may be a three layer structure having an A/B/A structure (0073) or B/O/A/O/B (0075).
With regards to claim 17, Okamoto teaches other layer is an adhesive layer.
With regards to claim 18, Okamoto teaches the thickness of the multilayer article is from about 15um to about 20mm (0073).
With regards to claim 19, Okamoto teaches the thickness of the layer of barrier polymer composition (A) is from about 3um to about 250um, and/or the thickness the layer of thermally cured polymer composition is from about 5um to about 15mm (0073)
With regards to claim 20, Okamoto teaches the multilayer article may be used as a fuel container (0078).
Claims 5, 6, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2017/0183493) in view of (a) Mahabir et al (US 2004/0020547) and (b) Seizert et al (US 5,202,161) or Freeman (US 5,344,038), as applied to claims above, and further in view of Shibutani et al (US 2018/0016430).
With regards to claims 5, 6, 9, 11, Okamoto is relied upon as above, but does not teach the EVOH barrier copolymer could further comprise the claimed monomers.  However, Shibutani teaches said monomer may be added to EVOH in order to reduce its crystal size, reduce its melting point, and improve its molding workability (0051-0052).  Thus, it would have been obvious to one of ordinary skill in the art to add said copolymer to the barrier polymer of Okamoto in order to reduce is crystal size, reduce its melting point, and improve its molding workability).
With regards to claims 10 and 12, Okamoto teaches the polymer may contain additional monomeric units (0055).  Furthermore, Shibutani teaches the comonomer content is a result effective variable.  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the amount of said comonomer in the barrier composition in order to optimize its melting point, crystallinity, and moldability.
Response to Arguments
Applicant’s arguments filed October 20, 2022 have been fully considered.
With respect to the rejection of Claims 1-4, 7, 8, and 13-20 under 35 U.S.C. 103 over Okamoto (US. 2017/0183493) (Okamoto) in view of Mahabir et al. (U.S. 2004/0020547) (Mahabir), Seizert et al (US 5,202,161) (Seizert) or Freeman et al. {US 5,202,161 (Freeman), Applicant argues independent claims 1 and 20 have been amended to recite the transitional phrase “consists essentially of.”   Applicant argues Okamoto describes a modified EVOH which is a part of a layer composition which includes an EVOH which is not modified and that such a composition is excluded by the present recitation of Claims 1 and 20.  Said argument is noted but is not persuasive for the reasons set forth above.  Specifically, if an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.  In the present application, no such showing has been made.  Furthermore, applicant’s specification teaches the composition “may contain thermoplastic resins other than the modified EVOH resin” (0069) and may be a “a blend of multiple modified EVOH or EVOH as long as it has required properties.”  


Applicant further argues that  nowhere does Okamoto or Mahabir disclose or suggest a multilayer article obtained by a rotational molding process such that a seamless layer of a barrier polymer composition (A) is provided.  Said argument is noted but is not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner notes neither reference was relied upon for such a teaching. Rather, Seizert or Freeman were relied upon to render obvious a seamless container.
With regards to the rejection of Claims 5, 6, and 9-12 under 35 U.S.C. 103 over Okamoto in view of Mahabir, Seizert or Freeman and further in view of Shibutant et al (US. 2018/0016430) (Shibutani), applicant argues claims 5, 6 and 9-12 all depend from Claim 1 through intervening claims and are allowable for the same reasons described above.  Specifically, applicant argues Shibutani cannot cure the deficiencies of Okamoto. Said argument is noted but is not persuasive for the reasons noted above.
	For the reasons noted above, applicant’s arguments are not persuasive and the claims remain rejected for the reasons set forth herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 02/092643 teaches a modified EVOH composition with improved stretchability and processability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN R KRUER/Primary Examiner, Art Unit 3649